Case 19-27439-MBK             Doc 471    Filed 11/08/19 Entered 11/08/19 17:31:05                     Desc Main
                                        Document     Page 1 of 10


 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and
 Debtor-in-Possession

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


     In re:                                               Chapter 11

     HOLLISTER CONSTRUCTION                               Case No. 19-27439 (MBK)
     SERVICES, LLC,1
                                                          Requested Hearing Date: November 15, 2019 at 9:30
                                                          a.m.
                             Debtor.


      DEBTOR’S MOTION FOR ENTRY AN ORDER APPROVING THE SETTLEMENT
                        AGREEMENT BY AND AMONG
         THE DEBTOR, CS UTICA & REMSEN, LLC, AND SUBCONTRACTORS
                     PURSUANT TO FED. R. BANKR. P. 9019
              The above-captioned debtor and debtor-in-possession (the “Debtor”), by and through its

 undersigned counsel, hereby submits this motion (this “Motion”) seeking the entry an (the

 “Proposed Order”), substantially in the form submitted herewith, approving the Settlement

 Agreement2 between the Debtor, CS Utica & Remsen, LLC (“CS Utica”) and certain




 1
   The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).
 2
   Terms not otherwise defined herein shall have the meanings afforded to them in the Settlement Agreement.

 37322/2
 11/08/2019 205371936.1
Case 19-27439-MBK         Doc 471    Filed 11/08/19 Entered 11/08/19 17:31:05              Desc Main
                                    Document     Page 2 of 10



 subcontractors as more particularly described herein pursuant to Fed. R. Bankr. P. 9019. In support

 of this Motion, the Debtor states as follows:

                JURISDICTION, VENUE, AND STATUTORY PREDICATES

        1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334

 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United States

 District Court for the District of New Jersey entered on July 23, 1984, as amended on September

 18, 2012 (Simandle, C.J.). This matter is a core proceeding within the meaning of 28 U.S.C. §

 157(b)(2).

        2.      Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

        3.      The Debtor consents to the entry of a final order on the Motion by this Court if it is

 determined that the Court, absent consent of the parties, cannot enter a final order or judgment

 consistent with Article III of the United States Constitution.

        4.      The statutory predicates for the relief requested in this Motion are sections 105(a)

 and 365 of title 11 of the United States Code (the “Bankruptcy Code”), and Rules 6004 and 9019
 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                          BACKGROUND

        5.      On September 11, 2019 (the “Petition Date”), the above-captioned Debtor filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code, thereby initiating the above-

 captioned chapter 11 case (the “Chapter 11 Case”). The Debtor continues to operate its business

 as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party

 has requested the appointment of a trustee or examiner.

        6.      On September 23, 2019, the Office of the United States Trustee appointed a

 statutory committee in this Chapter 11 Case (the “Committee”).

        7.      Additional details regarding the Debtor’s business and the facts and circumstances

 supporting the relief requested herein are set forth in the Declaration of Brendan Murray in

 Support of First Day Relief [Docket No. 15].




                                                  -2-
Case 19-27439-MBK         Doc 471    Filed 11/08/19 Entered 11/08/19 17:31:05               Desc Main
                                    Document     Page 3 of 10



                          THE DEBTOR’S BUSINESS OPERATIONS

        8.      The Debtor operates a substantial construction business. In calendar year 2018, the

 Debtor collected approximately $292,034,763 in gross revenue. The Debtor depends on payments

 from project owners upon completion of the project and at certain stages of the project. The

 Debtor’s receivables from those project owners are assets of the Debtor and property of its

 bankruptcy estate. If the Debtor cannot finish a project, it may be subject to future obligations and

 additional liabilities. Further, the Debtor is concerned that various subcontractors, materialmen

 and other suppliers may lien job sites or continue to prosecute their construction liens to collect on

 monies due for pre-petition services and/or goods supplied by filing or foreclosing on construction

 liens against the real property on which the Debtor does or did supervise construction and

 development despite the automatic stay (which may not apply in certain circumstances). Only

 through ongoing operations will the Debtor be able to realize the substantial amounts due from

 open accounts receivable.

                                           THE SETTLEMENTS
        9.      As this Court is aware, the Debtor’s ability to continue to operate in chapter 11

 hinges on its ability to negotiate global settlements with most, if not all of the project owners and

 project stakeholders, as well as the subcontractors on each of the Debtor’s ongoing construction

 projects. These settlements, if ultimately approved by the Court, will allow the Debtor to complete

 certain of its ongoing construction projects, and will provide the necessary cash flow and funding

 needed for the Debtor’s continued operations and repayment of its debt to PNC Bank.

        10.     In the time since the Petition Date, the Debtor and its professionals have been

 diligently and actively engaged in negotiations with project owners and subcontractors regarding

 the Debtor’s ongoing construction projects in an attempt to reach global settlements on certain

 projects. As a result of ongoing negotiations, the Debtor has reached a settlement (a “Settlement”)

 with CS Utica (the “Project Owner”) and certain subcontractors as set forth below.

        11.     The Settlement relates to certain the Project (defined below) where the Debtor has

 determined it is economically feasible to continue construction on and completion of the Project.


                                                  -3-
Case 19-27439-MBK            Doc 471      Filed 11/08/19 Entered 11/08/19 17:31:05                      Desc Main
                                         Document     Page 4 of 10



 The Debtor’s estate will net approximately $700,831 as a result of entering into the Settlement

 Agreement.

         12.      Attached hereto as Exhibit 1 is the Settlement Agreement between the Debtor and

 CS Utica, relating to the Project located at 33 Remsen Avenue, Brooklyn, New York (the

 “Project”). Exhibit A to the Settlement Agreement sets forth the pertinent financial details

 regarding the proposed payment of certain pre-petition amounts due to certain subcontractors on

 the Project.

         13.      Through this Motion, the Debtor seeks approval of the above Settlement with CS

 Utica and the subcontractors on the Project.

         14.      Pursuant to the Settlement Agreement,3 the parties have agreed, inter alia, that in
 order to avoid damages to the Debtor and CS Utica that would arise from termination of the

 Contract, subject to Bankruptcy Court approval, the Debtor shall continue to perform under the

 Contract, as modified by the Settlement Agreement. Subject to the specific terms identified in the

 Settlement Agreement, the Settlement between the Debtor, CS Utica, and certain subcontractors

 generally provides:

                  a.        The payment to subcontractors in the ordinary course of business for all

                            post-petition work and post-petition retainage on the Project without any

                            discount or reduction in amounts owed;

                  b.        The establishment of a mechanism and timetable for payment of 40% of

                            the amounts owed to subcontractors for work performed prior to the

                            Petition Date and the identification of such 40% amounts on Exhibit A of

                            the Settlement Agreement;

                  c.        The establishment of a mechanism and timetable for payment of up to 40%

                            of the prepetition retainage payments owed to subcontractors for work



 3
  This Motion contains a summary of the settlement terms only. In the event of any conflict between the terms of the
 Settlement Agreement and this Motion, the Settlement Agreement shall govern.


                                                        -4-
Case 19-27439-MBK   Doc 471     Filed 11/08/19 Entered 11/08/19 17:31:05              Desc Main
                               Document     Page 5 of 10



                    performed prior to the Petition Date in accordance with the underlying

                    Contract and the identification of such 40% amounts on Exhibit A to the

                    Settlement Agreement;

            d.      The establishment of a mechanism for payments due by CS Utica to the

                    Debtor;

            e.      All payments provided for in the Settlement Agreement will flow through

                    an escrow account at PNC governed by a separate Escrow Agreement

                    between the Debtor and an escrow agent;

            f.      The agreement of the subcontractors to perform all remaining work on the

                    Project on a go-forward basis;

            g.      The agreement of the subcontractors to take a 60% reduction on the amount

                    of any receivable, including retainage, due to them for the goods and/or

                    services provided to the Project prior to the Petition Date;

            h.      As a condition to the payments set forth in the Settlement Agreement, it is

                    required that each subcontractor release any liens filed against the Project;

            i.      In exchange for the payments set for in the Settlement Agreement, the

                    agreement of each subcontractor to waive and release the right to assert

                    any claim against CS Utica and the Project and the agreement of each

                    subcontractor to accept in full satisfaction of its claim for goods/services

                    provided prior to the Petition Date, the 40% amounts provided for by the

                    Settlement Agreement;

            j.      Each subcontractor retains the right to file a general unsecured proof of

                    claim against the Debtor for the 60% reduction in amounts owed for

                    prepetition goods/services provided and/or work performed on the Project;

            k.      A release and waiver by the Debtor of any and all claims or causes of action

                    it may have against subcontractors to recover alleged preferential payments

                    pursuant to section 547 and 550 of the Bankruptcy Code relating to or


                                            -5-
Case 19-27439-MBK        Doc 471    Filed 11/08/19 Entered 11/08/19 17:31:05              Desc Main
                                   Document     Page 6 of 10



                        arising out of the Project. Due to applicable defenses under New York law,

                        preference actions would be very difficult to pursue;

                l.      The granting of mutual releases by and between CS Utica, the Debtor, the

                        subcontractors arising out of or related to the Contract or Project; and

                m.      Utica and the subcontractors release and any all claims against PNC Bank.

        15.     As part of the finalization of the Settlement Agreement, the Debtor communicated

 with PNC Bank with respect to the specific terms of the Settlement Agreement. PNC has signed

 off on the Settlement Agreement with CS Utica.

                                     RELIEF REQUESTED

        16.     By this Motion, the Debtor seeks the entry of an order (i) approving the Settlement

 Agreement pursuant to Bankruptcy Rule 9019 and (ii) authorizing the Debtor to continue to

 perform under the Contract between the Debtor and Project Owner, as modified by the Settlement

 Agreement.

                                      BASIS FOR RELIEF

        17.     Bankruptcy Rule 9019(a) provides, in pertinent part, that upon a motion, and after

 notice and a hearing, the Court may approve a compromise or settlement. Approval of a settlement

 remains in the sound discretion of the Bankruptcy Court. See In re Neshaminy Office Bldg.

 Assocs., 62 B.R. 798, 803 (E.D. Pa. 1986). In determining whether to approve a settlement, the

 Court should determine whether the proposed settlement is in the best interests of the estate. Id;

 see also, In re Energy Coop., Inc., 886 F.2d 921, 927 (7th Cir. 1989).

        18.     The Supreme Court has recognized that “in administering a reorganization

 proceeding in an economical and practical manner, it will often be wise to arrange a settlement of

 claims in which there is substantial and reasonable doubts.” Protective Committee for Independent

 Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (noting that

 “[c]ompromises are ‘a normal part of the process of reorganization.’”) (citation omitted), reh’g

 denied, 391 U.S. 909 (1968).




                                                -6-
Case 19-27439-MBK         Doc 471    Filed 11/08/19 Entered 11/08/19 17:31:05               Desc Main
                                    Document     Page 7 of 10



        19.     Further, the settlement of time-consuming and burdensome litigation, especially in

 the bankruptcy context, is encouraged. See In re Penn Central Transp., 596 F.2d 1102 (3d Cir.

 1979); In re Mavrode, 205 B.R. 716, 719 (Bankr. D.N.J. 1997).

        20.     The Third Circuit, applying TMT Trailer in the context of a settlement pursuant to

 Bankruptcy Rule 9019(a), has set forth four factors to be considered:

                (1) the probability of success in litigation; (2) the likely difficulties
                in collection; (3) the complexity of the litigation involved and the
                expense, inconvenience and delay necessarily attending it; and (4)
                the paramount interest of the creditors.
 Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996).

        21.     In determining whether to approve a settlement, the Bankruptcy Court should not

 substitute its judgment for that of the debtor and the parties. See Neshaminy Office Bldg. Assocs.,

 62 B.R. at 803. The Bankruptcy Court is not to decide the numerous questions of fact or law raised

 by the controversy, but rather should “canvass the issues and see whether the settlement falls below

 the lowest point in the range of reasonableness.” Cosoffi v. Rodman (In re W.T. Grant Co.), 699

 F.2d 599, 608, 613 (2nd Cir.) (citations omitted), cert denied, 464 U.S. 822 (1983); Mavrode, 205
 B.R. at 720. Thus, in reaching its decision regarding the approval of the proposed compromise

 this Court need not conclusively determine the claims, which are the subject of the compromise,

 nor find that the compromise constitutes the best result obtainable. See W.T. Grant, 699 F.2d at

 613.

        22.     The Debtor respectfully submits that the proposed Settlement is fair and prudent, is

 in the best interests of the estate, and falls within the “range of reasonableness.” With respect to

 Settlement, the Debtor and CS Utica agree that the Debtor is presently in default under the Contract

 and that CS Utica believes it has the right to seek to terminate the Contract. If the Contract was

 terminated, the Debtor would lose a substantial amount of contract revenue and retainage owed to

 it under the Contract. CS Utica could also suffer substantial damages, including the costs of

 obtaining a replacement contractor and additional delay in completion of the Project. The

 Settlement Agreement will allow the Debtor to finish the Project in accordance with the terms of


                                                  -7-
Case 19-27439-MBK         Doc 471     Filed 11/08/19 Entered 11/08/19 17:31:05               Desc Main
                                     Document     Page 8 of 10



 the Contract, as modified by the Settlement Agreement. Thus, the Settlement Agreement will

 benefit the Debtor’s estate and its creditors and provide the necessary cash flow for the Debtor to

 continue to operate in this Chapter 11 Case. As previously indicated, the Debtor’s estate will net

 approximately $700,831 as result of the Settlement. In addition, future proceedings with the

 Project could be protracted and expensive, may require the resolution of complex issues and

 involve substantial uncertainties and risks inherent in litigation.            With these forgoing

 considerations in mind, the Debtor has concluded that the Settlement Agreement is (i) fair and

 equitable, (ii) a reasonable resolution with respect to the Project, (iii) in the best interests of the

 Debtor and its estate, and (iv) in the paramount interests of the Debtor’s creditors.

        23.     For the foregoing reasons, the Debtor submits that this Court should approve the

 Settlement Agreement with CS Utica and certain subcontractors.


                           WAIVER OF BANKRUPTCY RULES 6004
        24.     The Debtor seeks a waiver of (i) the notice requirements under Bankruptcy Rules

 6004(a), and (ii) the stay of any order under Bankruptcy Rules 6004(h), to the extent they are

 applicable, because the relief requested herein is necessary to avoid immediate and irreparable

 harm to the Debtor, its estate and creditors.



                            WAIVER OF MEMORANDUM OF LAW

        25.     The Debtor respectfully requests that the Court waive the requirement to file a

 separate memorandum of law pursuant to D.N.J. LBR 9013-1(a)(3) because the legal basis upon

 which the Debtor relies is set forth herein and the Motion does not raise any novel issues of law.



                                       NO PRIOR REQUEST

        26.     No prior request for the relief sought in this Motion with respect to the Settlement

 Agreement has been made to this or any other court.

                                                 NOTICE



                                                   -8-
Case 19-27439-MBK         Doc 471    Filed 11/08/19 Entered 11/08/19 17:31:05             Desc Main
                                    Document     Page 9 of 10



        27.     Notice of this Motion has been given to (i) the Office of the United States Trustee

 for the District of New Jersey, One Newark Center, Suite 2100, Newark, NJ 07102, Attention:

 Lauren E. Bielskie; (ii) counsel for PNC Bank, the Debtor’s pre-petition secured lender, Duane

 Morris LLP, 30 South 17th Street, Philadelphia, PA 19103-4196, Attention: James J. Holman; (iii)

 counsel for the Committee, McManimon, Scotland & Baumann, LLC, 75 Livingston Avenue,

 Roseland, NJ 07068, Attention: Anthony Sodono, III, Esq., and Sam Della Fera, Esq.; (iv) all

 parties that have requested to receive notice pursuant to Bankruptcy Rule 2002; (v) counsel for CS

 Utica, Herrick, Feinstein LLP, Two Park Avenue, New York, NY, Attention: Steven Smith, Esq.

 and Brendan O. Schmitt, Esq.; and (vi) all subcontractors on the Project that are the subject of the

 Settlement Agreement. In light of the nature of the relief requested herein, the Debtor respectfully

 submits that no other or further notice is required.


                                           CONCLUSION
        WHEREFORE, the Debtor respectfully requests that the Court enter the proposed order

 in the form submitted herewith, (i) approving the Settlement Agreement with CS Utica and certain

 subcontractors and authorizing and directing the Debtor to perform its obligations under the

 Settlement Agreement, (ii) approving the mutual releases set forth in the Settlement Agreement,

 and (iii) granting the Debtor such other and further relief as the Court deems just and equitable.

 Dated: November 8, 2019                        Respectfully submitted,

                                                LOWENSTEIN SANDLER LLP

                                                /s/ Joseph J. DiPasquale
                                                Kenneth A. Rosen, Esq.
                                                Bruce Buechler, Esq.
                                                Joseph J. DiPasquale, Esq.
                                                Mary E. Seymour, Esq.
                                                Jennifer B. Kimble, Esq. (admitted pro hac vice)
                                                Arielle B. Adler, Esq.
                                                One Lowenstein Drive
                                                Roseland, New Jersey 07068
                                                (973) 597-2500 (Telephone)
                                                (973) 597-2400 (Facsimile)


                                                  -9-
Case 19-27439-MBK   Doc 471 Filed 11/08/19 Entered 11/08/19 17:31:05   Desc Main
                           Document    Page 10 of 10


                                    krosen@lowenstein.com
                                    bbuechler@lowenstein.com
                                    jdipasquale@lowenstein.com
                                    mseymour@lowenstein.com
                                    jkimble@lowenstein.com
                                    aadler@lowenstein.com

                                    Counsel to the Debtor and
                                    Debtor-in-Possession




                                     -10-
